 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKelco Roofing, Inc. and Local Union 135, UnitedUnion of Roofers, Waterproofers and AlliedWorkers, AFL-CIO. Case 10-CA-1762628 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 10 May 1983 Administrative Law JudgePhilip P. McLeod issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.Respondent Kelco contends, inter alia, in its ex-ceptions, that there is no substantial record supportfor the judge's finding that the Respondent,through its president, John Kelly, violated Section8(a)(1) of the Act by interrogating employee-appli-cant2William Singfield Sr. about his membershipin the Union. We find merit in the Respondent'scontention.The judge found that, on 28 October 1981, Sing-field came to the Respondent's facility seeking em-ployment as a journeyman roofer. According tothe testimony of the Respondent's president, Kelly,and Singfield's repeated, direct testimony, the fol-lowing exchange occurred: Kelly asked Singfieldwhere he had been working and Singfield named alocal roofing company that was widely known tobe unionized. Kelly then told Singfield, "Well, youknow we are non-union out here." On cross-exami-nation Singfield repeated his conversation withKelly substantially as set forth above, but he thenadded that Kelly asked him whether he was amember of the Union.The judge credited Singfield's later testimonythat Kelly had interrogated him about his unionmembership. In making this credibility choice, thejudge found that it would have been "perfectly nat-ural" for Kelly to have asked about Singfield'sunion affiliation and that it is "unbelievable" thati Member Zimmerman would adopt all of the judge's rulings, findings,and conclusions and the recommended Order. For the reasons stated bythe judge, Member Zimmerman would accept the judge's credibility res-olution and affirm the judge's finding that the Respondent violated Sec.8(aXI) of the Act by interrogating employee Singfield about his member-ship in the Union. See his dissenting opinion in Herbert F Darling. Inc.,267 NLRB 476 (1983).2 Singfield was applying for a job at the time of the alleged interroga-tion and was employed by the Respondent on that same day.268 NLRB No. 63Kelly "simply volunteered the observation that Re-spondent was still non-union."3The Supreme Court has noted that a judge'sfindings are of consequence "to the extent that ma-terial facts in any case depend on the determinationof credibility of witnesses as shown by their de-meanor or conduct at the hearing."4The Court hasfurther stated that "[t]he substantiality of evidencemust take into account whatever in the recordfairly detracts from its weight."5Here, the judge'sfindings are not based on his observation of thewitnesses' demeanor, but, rather, on his assessmentof the inherent probability of the conflicting testi-mony. The judge is in no better position than theBoard to assess inherent probabilities and theBoard is not bound by credibility determinationsbased on such assessments.We cannot agree with the judge that Kelly's ver-sion of the conversation which was corroboratedby the Respondent's vice president, Long, and bySingfield's direct evidence was "unbelievable." Norcan we agree with the judge's finding that Sing-field's later, uncorroborated account of the conver-sation on cross-examination is "natural and logi-cal." Where, as here, an administrative law judge'scredibility choice is based on an illogical or inad-equate rationale, the credibility resolution itselfmust fall.6Accordingly, we reverse the judge'sfinding that the Respondent violated Section8(a)(1) of the Act by interrogating employee Sing-field about his membership in the Union.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 3 and renumber thesubsequent Conclusions of Law accordingly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Kelco Roofing, Inc., Altanta, Georgia,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1. Delete paragraph l(a) and reletter the subse-quent paragraphs.2. Substitute the attached notice for that of theadministrative law judge.I Singfield had previously been employed by the Respondent.Universal Camera Corp. v. NLRB, 340 U.S. 474, 496 (1951).Id. at 488.Custom Recovery v. NLRB, 597 F.2d 1041, 1045 (5th Cir. 1979). Seealso NLRB v. E-Systems, 642 F.2d 118, 121 (5th Cir 1981).456 KELCO ROOFINGAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge our employees becauseof their activities on behalf of, and in support for,the Union or any other labor organization.WE WILL NOT assault representatives of theUnion or any other labor organization in the pres-ence of employees, thereby restraining and coerc-ing employees in the exercise of their rights underthe Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Henry Hooks and William Sing-field Sr. immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL notify Henry Hooks and William Sing-field Sr. that we have removed from our files anyreference to their discharges and that the dis-charges will not be used against them in any way.KELCO ROOFING COMPANY, INC.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge: Thiscase was heard before me on August 25, 26, and 27,1982, in Atlanta, Georgia. It originated from a chargefiled on November 9, 1981,1 in the above-captioned caseagainst Kelco Roofing Company, Inc., herein called theRespondent, by Local Union 135, United Union of Roof-ers, Waterproofers and Allied Workers, AFL-CIO,herein called the Union.On December 15, a complaint and notice of hearingissued alleging that the Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act, by various acts and con-duct, including discharging employees Henry Hooks andWilliam Singfield, Sr., on November 5, 1981. In itsanswer to the complaint, the Respondent admitted cer-tain allegations, including the filing and serving of theI Unless otherwise specified, all dates herein refer to 1981.charge, its status as an employer within the meaning ofthe Act, and the status of the Charging Party as a labororganization within the meaning of the Act. The Re-spondent denies that it discharged Hooks and Singfield,and further alleges alternatively that if it did dischargethem its actions on November 6 constituted an offer torehire Hooks and Singfield. The Respondent denieshaving engaged in any conduct which would constitutean unfair labor practice.At the trial herein, all parties were represented andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Following the close of the trial, both parties timely filedbriefs with me which have been duly considered.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the followingFINDINGS OF FACT1. IURISDICTIONKelco Roofing Company, Inc., is a Georgia corpora-tion whose principal office and place of business is locat-ed in Atlanta, Georgia. In business since 1973, it is pri-marily engaged in reroofing existing buildings and roof-ing new ones.During the past calendar year, which period is repre-sentative of all times material herein, the Respondentperformed services valued in excess of $50,000 directlyfor customers located outside the State of Georgia andpurchased and received at its Atlanta facility finishedproducts valued in excess of $50,000 directly from sup-pliers located outside the State of Georgia.The Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONLocal Union 135, United Union of Roofers, Water-proofers and Allied Workers, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. Allegatiors and IssuesThe complaint alleges that on or about October 27,1981, the date Singfield applied for work with, and washired by, the Respondent, the Respondent's president,John Kelly, interrogated Singfield about his union mem-bership. It also alleges that, on or about November 5,Kelly assaulted and battered union representative JohnO'Neal in the presence of employees and, on that sameday, discharged Henry Hooks and William Singfield, Sr.,because of their activities on behalf of, and support for,the Union. In simplest terms, counsel for the GeneralCounsel argues that, when the Respondent observedHooks and Singfield talking to O'Neal on the sidewalkadjacent to the Respondent's facility on the morning ofNovember 5, the Respondent immediately dischargedHooks and Singfield and then proceeded to assaultO'Neal in their presence.457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent admits that Singfield and Hooks weresent home that morning, but argues that this had nothingto do with their talking to O'Neal. Rather, the Respond-ent argues that they were sent home solely because rainwas predicted for that day and reroofing cannot be donein the rain. As previously noted, the Respondent alsoargues that, even if it discharged Hooks and Singfield onNovember 5 for proscribed reasons, it nevertheless of-fered them reinstatement on the following day. The Re-spondent further denies both the alleged interrogationand the assault.B. The Alleged InterrogationOn October 28, 1981, William Singfield, Sr., herein-after called Singfield, went to the Respondent's facilitylooking for work as a journeyman roofer. Singfield hadworked for the Respondent in the past. On October 28,Singfield spoke to John Kelly, Respondent's president;Michael Long, its vice president; and Jim Ripley, whonow does most of the hiring for the Respondent. Ac-cording to Singfield, during the conversation with Kelly,Long, and Ripley, and after he was told that work wasavailable, Kelly asked Singfield where he had beenworking. Singfield responded that he had been workingat Sanders, a roofing company in Atlanta where employ-ees are represented by the Union. According to Sing-field, Kelly asked, "Are you a member of the Union?"Singfield replied, "Yes." Kelly then responded, "Well,you know we are non-union out here."Kelly denies asking Singfield if he was a member ofthe Union. Kelly claims that, during the conversation be-tween Singfield, Ripley, Long, and himself, Kelly simplyremarked to Singfield that the Respondent was still non-union. According to Kelly, his reasons for doing so werethat Singfield had worked for the Respondent in the pastand he simply volunteered the statement to Singfield asan observation.I credit Singfield. His version is more believable andlogical. Particularly since Singfield had worked for theRespondent in the past, it would have been natural forKelly to ask where Singfield had been working recently.When Singfield told Kelly that he had been working atSanders, a firm which Kelly knew to be union, it wouldbe perfectly natural for Kelly to ask if Singfield was nowa member. Kelly's suggestion that he simply volunteeredthe observation that the Respondent's was still nonunionis unbelievable. It stands isolated and out of context,whereas Singfield's version is natural and logical. I creditSingfield that the conversation occurred as related byhim.C. Events of November 5On November 5, 1981, Union Representative JohnO'Neal went to the Respondent's facility at approximate-ly 6:30 a.m. He stationed himself on the sidewalk nearone of the gates leading to the Respondent's premises,and, as employees began arriving at work that morning,he distributed authorization cards to employees. Someemployees, including Singfield and Hooks, stopped andspoke to O'Neal for a few minutes and filled out unionauthorization cards on the spot.Long admits that at approximately 7:15 a.m. he re-ceived a telephone call from Don Palmieri, part ownerof Fulton Roofing Company, who told Long that O'Nealwas in front of Kelco, and it appeared that he was tryingto keep Kelco employees from going to work. After thecall from Palmieri, Long watched O'Neal talking to sev-eral of the Respondent's employees. Whether he did soimmediately or whether he first informed Kelly of Pal-mieri's call, Long approached O'Neal and told O'Nealnot to come onto company property. According toLong, he approached O'Neal immediately without tellingKelly about the call from Palmieri. In Long's version ofthe facts, this is significant because Long claims that ashe was walking back to the facility and before he had achance to tell Kelly either about Palmieri's call or aboutO'Neal's presence, Long overheard Kelly tell Singfieldand Hooks that they were not needed that day.All witnesses agree that, after Singfield and Hooksstopped and spoke to O'Neal and signed authorizationcards, they proceeded through a gate and down a drive-way toward the Respondent's facility. As they proceed-ed down the hill, Singfield and Hooks met Kelly, whowas walking up the driveway toward the gate. Singfield,whom I credit, testified that as they met Kelly stated tohim, "What was that all about? I told you when you firstcame over here that I was non-union. Well, I don't thinkyou ought to change clothes, I think you ought to getyour ass over to one of them union companies." I alsocredit Hooks that Kelly then asked him what he hadbeen doing and what he had been filling out, and Kellythen stated he could not use union help, that Hooksshould go to Tip Top, Kaiser, or Sanders, three unionfirms in the Atlanta area. I do not credit Long's testimo-ny that, as he returned to the facility after speaking toO'Neal, he overheard Kelly tell Singfield and Hooksthey were to go home because there would be no tear-off that day. Nor do I credit Kelly's denial of the state-ments attributed to him by Singfield and Hooks or hisversion of that conversation.My reasons for crediting Singfield and Hooks and dis-crediting Long and Kelly are many. Long's displeasurewith the fact that O'Neal was confronting the Respond-ent's employees as they came to work is evident fromthe fact that he confronted O'Neal and told O'Neal tostay off of the Respondent's premises. The natural reac-tion by Long to the call from Palmieri and to seeingO'Neal confront employees would be to report this im-mediately to Long's superior, Kelly. The testimony ofSingfield and Hooks, which I credit, suggests that this isprecisely what Long did. This reaction would be particu-larly normal where, as in the instant case, Long hadreason to know that Kelly was not far away having ameeting held daily about that time with production su-pervisors to discuss and coordinate the day's work. I donot credit Long's testimony that, after the telephone callfrom Palmieri, he went immediately to talk to O'Neal.The credited testimony of Singfield and Hooks shows,and on the basis of it I conclude, that at the time Kellyconfronted Singfield and Hooks in the driveway, Kellyknew that they had been engaged in union activities.Further, I find contrary to the Respondent's argument458 KELCO ROOFINGthat Kelly's statements to Singfield and Hooks did con-stitute their discharge.2Based on record testimony, it is impossible to deter-mine with precision what happened on a moment-by-moment basis after Kelly confronted Singfield andHooks in the driveway. The testimony of every witness,including Kelly, Long, O'Neal, Singfield, Hooks, andemployee Sam Brunson, varies in one or more significantrespects from every other witness. It was evident thatevery witness desired to have his testimony fit like apuzzle, positive in every detail and aligned and consistentwith the testimony of other witnesses testifying for thesame party. The reason for this was obvious, for the Re-spondent's counsel and later the General Counsel spentinordinate amounts of time cross-examining every wit-ness about his whereabouts and the whereabouts ofevery other person throughout each moment of the ensu-ing confrontation between Kelly and O'Neal. I was notparticularly impressed with this approach from eithercounsel, for the ability of any given witness not tobecome confused or to contradict the testimony of otherwitnesses about such minute details oftentimes is not somuch a reflection of their credibility as it is a reflectionof their pretrial preparation. I do not think it is eithernecessary or helpful to detail the testimony of each wit-ness regarding what took place in the next few minutesafter Kelly discharged Singfield and Hooks. What isclear is that Singfield and Hooks left the Respondent'spremises while Kelly, with Long, went and confrontedO'Neal.My findings regarding that confrontation are based onthe credited testimony of O'Neal and Hooks, who I con-clude witnessed the entire incident. Hooks testified tohaving witnessed the incident, and the fact that he was ina position to do so is verified by Kelly. I do not rely onthe testimony of Singfield which suggests that at somepoint during the confrontation both he and Hooks mayhave been across the street from where the incident wastaking place. Rather, I conclude from the testimony ofHooks and Kelly that Hooks was on the same side of thestreet as O'Neal and Kelly, waiting at a bus stop to gohome after being discharged by Kelly. I do not rely onSingfield's testimony in resolving what transpired be-tween Kelly and O'Neal, even though Singfield's testi-mony about a statement made by Kelly to O'Neal ispractically identical to O'Neal's testimony. Considered asa whole, Singfield's testimony about the confrontationbetween Kelly and O'Neal is so indefinite and confusingthat I simply cannot rely on it in making any findings.Nor do I rely on the testimony of employee Sam Brun-son who claims he witnessed the entire greeting and con-versation between Kelly and O'Neal while variouslystanding and sitting many yards away perched atop atruck into which he was loading hot tar. I simply did notbelieve much of anything Brunson proffered.I credit O'Neal that Kelly approached him, askedO'Neal what he was doing there, and then told O'Neal,"Get your goddamn ass off my property. I'll blow yourgoddamn ass off." Simultaneous with and following thesestatements, Kelly used his stomach or belly to bump into2 See Sentry Investigation Corp., 249 NLRB 926, 927 (1980); Du-Tri Dis-plays, 231 NLRB 1261. 1266 (1977).O'Neal repeatedly. The fact that Kelly did so is corrobo-rated by Hooks, who impressed me as a trustworthy wit-ness. Hooks readily admitted on cross-examination, forexample, that he was standing behind Kelly and there-fore could not actually see Kelly's stomach make contactwith O'Neal. While the Respondent argues that Hookstherefore could not have witnessed the significant event,I conclude otherwise, for as a practical matter the push-ing out of one's stomach tends to'create a spinal move-ment equally visible from the rear. That motion andO'Neal's reaction to it make Hooks a worthy witness tothe incident. I credit O'Neal that after Kelly bumpedO'Neal several times with his stomach, Kelly thengrabbed O'Neal in a tight grip, a "bearhug," and liftedO'Neal off the ground.Kelly's and Long's version of what took place struckme as having been fabricated. Long claimed Kelly didnot strike O'Neal with his belly, but rather gave O'Neala series of friendly slaps on the shoulder, using bothhands. Long testified that O'Neal smiled in response anddid not react with fear. Kelly, on the other hand, testi-fied that O'Neal went limp "like he was going to defendhimself." I do not for one minute believe that the Re-spondent thinks anyone so naive to accept its argumentthat Kelly, president of a small and always nonunioncompany, would approach O'Neal, an individual whohad worked for the Respondent in the past and who hadsince become union business agent soliciting the Re-spondent's own employees in front of its facility, withgreat friendship and fondness to be displayed with suchopen affection. It is correct, as the Respondent notes,that the overall conversation between Kelly and O'Neallasted much longer, perhaps as long as 10 to 15 minutes,than it would have taken, and did take, for Kelly to as-sault O'Neal as described above. It is also clear that atsome point O'Neal went across the street from whereKelly confronted him, obtained something from histruck, returned to where Kelly and Long were standing,and continued further discussion with them. No witness,however, provided detail about what took place afterO'Neal went to his truck or what it might have been thathe went to get. Those matters are left to pure specula-tion. Why O'Neal went to his truck and what took placeafter he returned, however, is not critical to my resolu-tion of this case and would not alter my crediting O'Nealand Hooks about Kelly's statement and actions when hefirst confronted O'Neal.D. Events of November 6Singfield and Hooks returned to the Respondent'spremises on the morning of November 6 to collect theirpaychecks and for Hooks to get his work clothes fromthe change room. Hooks arrived first about 7:10 or 7:15a.m. Hooks went into the shop, saw Long, and asked forhis paycheck. Long said he could not have it until 4:30that afternoon, the regular pay time. A few minutes later,Singfield arrived. Thereafter, Long had a rather ex-tended conversation with Hooks and Singfield. Part ofthe conversation dealt with the fact that Hooks andSingfield were not prepared to go to work that day andwhy. During this conversation, which took place in the459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee change room, Kelly walked by on his way outto the workyard. Kelly asked Hooks if he was going towork. Hooks replied he was not prepared. Singfield didnot reply to Kelly's question. Kelly then turned immedi-ately and walked out into the workyard. Long continuedhis conversation with Hooks and Singfield. During theconversation, Long prepared and had Hooks sign a state-ment which reads:11-6-81 Friday 8 a.m.I, Henry Hooks reported to work at Kelco but didnot want to work. I wanted my check early./s/ Henry HooksWit: Michael E. LongAlso during this conversation, Long made the observa-tion to Singfield that Singfield had never been asked tofill out an application when he came to work. Long gaveSingfield an application form and asked him to fill it out.Singfield did so, but refused to sign it. He then gave itback to Long. After Hooks signed the statement pre-pared by Long, Singfield filled out the application form,and both were told they could not get their paycheckuntil 4:30 that afternoon, Hooks and Singfield left.Such are the uncontested facts regarding what tookplace on the morning of November 6. Long's testimonyregarding his conversation with Hooks and Singfield isintended to carry the inference, and be the support forthe Respondent's argument, that Hooks and Singfieldwere not fired but quit and/or were offered reinstate-ment. Long testified as follows. The conversation withHooks began at 7:10 or 7:15 a.m. Hooks simply toldLong he was not going to work and he just wanted hischeck early. Long had Hooks sign a statement to thateffect, and it was not until later that Hooks told Long hecould not work because he was not prepared since hehad been discharged the previous day. Long before that,Singfield arrived and entered the conversation. Longplaced Singfield's arrival "just maybe five minutes" afterHooks. At approximately 7:30 a.m., Kelly walked by andasked Hooks and Singfield if they were ready to go towork. Hooks replied he was not prepared to work; Sing-field said nothing. Kelly turned and left. Long continuedto press Hooks and Singfield for a reason why they werenot going to work, and it was not until then Hooks andSingfield told him they could not work because theywere not prepared since they had been fired the previousday. According to Long's version, it was well after hehad Hooks sign the statement saying Hooks "did notwant to work" that Hooks finally told him he had beenfired the previous day. I am convinced, however, thatlong is not telling the truth about significant facts, andthis is revealed by the statement which Long preparedand had Hooks sign. In the upper right hand corner,Long put the time "8 a.m." Thus a comparison of Long'stestimony and the statement shows he prepared the state-ment long after he had been told by Hooks and Singfieldthey had been fired the previous day. I do not creditLong's assertion that either Hooks or Singfield came inon the morning of November 6 and asked for their pay-checks but did not tell him they had been fired the previ-ous day. Rather, I conclude that, when Hooks asked forhis check, Long simply told him he could not have hispaycheck until 4:30 that afternoon. Whenever Long mayhave asked Hooks why he was not working that day,Hooks told him he was not prepared because he hadbeen fired the previous day by Kelly and he came in thatmorning only to get his paycheck. After being fullyaware why Hooks had come in that morning to get hischeck, at 8 a.m. Long prepared the statement quotedabove which he somehow convinced Hooks to sign.I also find it significant that Long went to the extremeof having Hooks sign such a statement. It is evident fromthe outset that Long's purpose was to create evidence.Otherwise, there was simply no reason to have Hookssign such a statement. The question arises why Long wasinterested in creating evidence. If Hooks simply quit, asthe Respondent claims, there was no need for Long togo to that extreme. Further, if Long really believed thatHooks was voluntarily quitting and a record of that factwas desired, Long could just as easily have said on thestatement which he asked Hooks to sign that Hooks was"voluntarily quitting." From all the facts, I concludethat, when Long had Hooks sign this statement, Longknew full well that Hooks had been discharged the priorday by Kelly, and Long was attempting to create evi-dence which might protect Kelly by making it look likeHooks was quitting on the morning of November 6.After Hooks and Singfield left the Respondent's prem-ises on the morning of November 6, Long conducted an"investigation" into Singfield's work record. Long, whoadmitted that personnel matters were not normally a partof his duties, made what the Respondent in its briefadmits was a "thorough investigation" of Singfield. Longmade a special trip out to the jobsite where Singfield hadbeen working to speak to the foreman on that crew. Al-though Long admitted that it was up to the foreman onthe crew to assign employees their job for the day, Longtestified that he was told by the foreman on Singfield'screw that Singfield was in the habit of "choosing" a la-borer's job over that of a journeyman roofer. After thisinvestigation, Long returned to the Respondent's facility.The Respondent did not call the foreman as a witness. Inaddition to the internal inconsistencies in Long's testimo-ny about the responsibility to assign work as comparedto Singfield's choosing easier duties, the fact that Longconducted this "investigation" into Singfield's work ishighly suspicious. As I have indicated above, and asLong himself admits, personnel matters of this type arenot within the normal parameters of his job. Rather, per-sonnel matters are normally conducted by General Su-perintendent Jim Ripley. There is a striking similarity be-tween the evidence gathering aspect of Long's admitted-ly unusual investigation and the evidence gatheringaspect of the statement which Long prepared and hadHooks sign. Long's rather obvious efforts at building acase against both Hooks and Singfield belies the Re-spondent's claim that it thought Hooks and Singfield hadquit and simply wanted their paychecks early.Sometime in the afternoon of November 6, O'Nealtelephoned the Respondent to protest Hooks' and Sing-field's discharges. O'Neal spoke to Long, who toldO'Neal they had not been discharged, but that their jobs460 KELCO ROOFINGwere being evaluated that day. According to Long, latein the afternoon on November 6, he and Doris Kelly,whose status with the Respondent is not identified, re-viewed Hooks and Singfield. Long described this"review" as follows:[W]e reviewed both employees; both of them hadrefused to work that morning; one wasn't doing thejob fully, as he was hired for; and, the other onehad laid out of work, and did not call in, or give anexcuse or anything, and then based on that we feltthat-and, with the refusing to work, that they ter-minated themselves.Based on this review, Long had "Separation Notices"prepared for Hooks and Singfield which on their face in-dicate they were given to them that day. The "Separa-tion Notice" given to Hooks states the following as thereasons for his separation:Employee refused to work on the morning of11/6/81. Employee failed to report to work or callemployer's office on 11/4/81. Employee was hiredon a trial basis. ·The "Separation Notice" given to Singfield providesthe following as the reasons for his separation:Employee refused to work on the morning of11/6/81. Employee was hired on a trial basis. Em-ployee said and was hired as a journeymen roofer.Was not determined to be a journeymen roofer.For reasons which have already been touched onabove, I find that the Respondent's argument that Hooksand Singfield quit simply incredible. Even though inLong's testimony he still maintains that Hooks and Sing-field "terminated themselves," it is apparent even fromhis testimony that in fact the Respondent dischargedthem, if not on November 5 then on the afternoon ofNovember 6. The "Separation Notices" prepared byLong belie any claim that the Respondent actually be-lieved Hooks and Singfield quit. These "Separation No-tices" enumerate such a litany of shortcomings on thepart of Singifield and Hooks that they were clearly in-tended to support a discharge. The Respondent's attemptto build a case against Hooks and Singfield has alreadybeen noted and is equally obvious from the "SeparationNotices" given to Hooks and Singfield. In fact, a briefpicture of Long's activities on November 6 suggest thathe spent the entire day attempting to document justcause for discharging Hooks and Singfield. When Hooksand Singfield came to get their checks the morning ofNovember 6, sometime around 7:15, Long engaged themin a conversation about their reasons for not workingthat day which lasted until sometime after 8 when Longprepared the statement for Hooks saying he did not wantto work. Long then made a special trip to the jobsitewhere Singfield had been working in order to talk to theforeman about Singfield's work. Later in the day, Longspoke to O'Neal for some period of time about. Hooks'and Singfield's status. The "Separation Notice" given toHooks also reveals that at some point, and through somemeans of investigation, Long determined that Hooks hadnot reported for work and had failed to call in Novem-ber 4. In addition to all of this activity, Long also con-ducted a "review" of Singfield and Hooks with DorisKelly during which it was determined that they had"terminated themselves." Finally, Long had "SeparationNotices" prepared for Hooks and Singfield which he re-viewed and signed. All of this was completed by 4:30p.m. when Hooks and Singfield returned for their pay-checks as they had been instructed to do by Long. All inall, the "investigation" of Singfield conducted by Longand the litany of shortcomings listed on Hooks' separa-tion notice indicate that Long was simply attempting tobolster the Respondent's position and justify their dis-charges.E. The Respondent's PositionKelly testified that on the morning of November 5,1981, there was a predicted 80-percent chance of rain.He claimed that solely on the basis of that prediction,before he knew anything of O'Neal's presence at the fa-cility, he decided to send Hooks, Singfield, and otheremployees home for the day. I discredit Kelly's claim.The weather reports and predictions for November 4,5, and 6, 1981, of which I take judicial notice, suggestthat Kelly is overstating the situation considerably.The Atlanta Constitution for the morning of Novem-ber 5, 1981, quotes the weather prediction in relevantpart as follows:Thursday [November 5] in Georgia will be cloudywith showers across the entire state. Highs willrange from near 70 in the north to the mid 70's inthe south ....In metropolitan Atlanta, there is a 70 percentchance of showers ....There is, of course, a substantial difference betweenpredicted showers and a prediction of rain. The AtlantaJournal for the evening of November 4, 1981, quotes theNational Weather Service as predicting only a 30-percentchance of rain for Thursday, November 5. That forecastcontinues in relevant part:Cloudy skies and mild temperatures are forecast formetropolitan Atlanta Thursday, according to theNational Weather Service.The November 4 ending Atlanta Journal also reflectsthat the high temperature on Tuesday, November 3, hadbeen 71 degrees and that rainfall in the past 24 hours hadequaled .00 inches. For the evening of November 5, theAtlanta Journal reflected that the high temperature onWednesday, November 4, had been 71 degrees and thatrainfall in the past 24 hours had equaled .00 inches. ForFriday evening, November 6, the Atlanta Journal report-ed that for Thursday, November 5, the day that Hooksand Singfield were discharged, the high temperature was77 degrees and that rainfall during the past 24 hours wasan immeasurable "trace."461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are also other reasons for my not believingKelly that the prediction of rain had anything to do withsending Hooks and Singfield home on November 5.First, the Respondent presented no corroborating testi-mony from any of the other employees who were sup-posedly sent home with Singfield and Hooks on Novem-ber 5 because of the predicted rain. From the Respond-ent's failure to call such employees as witnesses I drawthe adverse inference that other employees in fact werenot sent home that day for that reason. Second, I noteKelly testified that on the morning of November 5, be-cause of the predicted rain, he made plans to work twocrews, one under Foreman Artie West and one under thesupervision of Ricky Wilson. West and his crew had pre-viously been working on a project involving roofing anew building where predicted rain is not a particularproblem. Wilson and his crew had been working on areroofing project where, according to Kelly's testimony,the prediction of rain is a major concern because of po-tential water damage to the contents of the buildingbeing reroofed. Kelly testified that, in view of the pre-dicted rain, on the morning of November 5 he instructedWest to take a few employees to the new roofing projectand instructed Wilson to take a few employees to docleanup at the reroofing project. Kelly further testifiedthat only laborers are sent to do cleanup work.Beginning on November 4, however, Singfield was re-assigned from Wilson's crew to West's crew, which wasworking on the new roofing project where rain was nota major concern. Thus, there was no logical reason forsending Singfield home on November 5 because of theconcern for rain. Further, Hooks was a laborer, whichwere the people sent with Wilson to do the cleanupwork at the reroofing project. Thus, by the Respondent'sown reasoning, it was not people such as Hooks butrather journeyman roofers on Wilson's crew who shouldand would have been sent home on November 5 becauseof the concern of rain.All in all, the Respondent's reliance on predicted rainas the reason for sending Hooks and Singfield home onNovember 5 strikes me as a contrivance manufactured bythe Respondent, after-the-fact in order to attempt tomask the real facts. Consequently, I reject the Respond-ent's claim that a prediction of rain played any part inthe reason for Hooks or Singfield being sent home onNovember 5.F. The Respondent's Affirmative DefenseThe Respondent contends that, even if it dischargedSingfield and Hooks unlawfully on November 5, it of-fered them reinstatement on the morning of November 6and thus has fulfilled its remedial obligation under theAct. I reject the Respondent's argument for three rea-sons.While it is clear, as the Respondent argues, that whenSingfield and Hooks returned to the Respondent's facilityon the morning of November 6, both Long and Kellyasked Singfield and Hooks if they were going to work,there is no indication that either actually extended an af-firmative offer of reemployment. At best, the inquiries ofLong and Kelly are little more than casual inquiries. Inmy view, they cannot be said to constitute an offer of re-instatement which would serve the remedial purposes ofthe Act for there is no indication that these casual inquir-ies gave Singfield or Hooks reason to believe they wereactually being offered their jobs back.3Further, it is apparent that, even from the Respond-ent's position, this would-be offer of reinstatement wasintended to be acted on immediately by Singfield orHooks or be lost. Having been fired the previous day,neither Singfield nor Hooks came to the Respondent's fa-cility on the morning of November 6 ready to go towork. Singfield had taken his work clothes with himwhen he left on November 5. Hooks had not broughtlunch money. Even if Singfield and Hooks could havebeen able to work on November 6 by making some self-sacrifice, the Respondent cities no authority for the prop-osition that it can demand that Singfield and Hooksreturn to work immediately or lose their reinstatementrights under the Act. The Board has consistently held tothe contrary. Michael M. Schaefer, 246 NLRB 181 (1979),and cases cited at fn. 6 therein.There is an additional reason, however, why I wouldnot in any event find the Respondent's action on themorning of November 6 to constitute an offer of rein-statement to Singfield and Hooks. As I have discussedabove in considerable detail, Long's actions on Novem-ber 6, including the rather extreme measure of docu-menting Hooks' "refusal" to work, the "investigation" ofSingfield's performance, and the preparation of "Separa-tion Notices" enumerating a litany of shortcomings byHooks and Singfield, were all clearly designed to make acase against Singfield and Hooks in order to justify theirtermination. These actions represent the antithesis of abona fide offer of reinstatement required to remedy anunfair labor practice in violation of the Act. According-ly, for all of these reasons, I reject the Respondent's as-serted affirmative defense that it offered to reinstateSingfield and Hooks.CONCLUSIONS OF LAWI. The Respondent, Kelco Roofing Company, Inc., isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. Local Union 135, United Union of Roofers, Water-proofers and Allied Workers, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.3. On October 28, 1981, the Respondent, through itspresident, John Kelly, interrogated William Singfield,Sr., about his membership in the Union in violation ofSection 8(a)(1) of the Act.Questions concerning union membership and unionpreference, in the context of job application interviews,are inherently coercive without accompanying threats,and therefore violate Section 8(a)(1) of the Act, evenwhen the interviewee is subsequently hired. RussellI It is clear that Long having Singfield fill out an employment applica-tion form had nothing to do with Singfield being offered reinstatement.According to Long's own testimony, he did not know Singfield had beenfired when he gave Singfield the application form on November 6. ByLong's own version, Singfield was given an application form on Novem-ber 6 because one had not been filled out when Singfield came to workearlier.462 KELCO ROOFINGStover Candies, 221 NLRB 441, 443-444 (1975); Bendix-Westinghouse Automotive Air Brake Co., 161 NLRB 789,791-792 (1966).4. On November 5, 1981, the Respondent dischargedHenry Hooks and William Singfield, Sr., because of theiractivities on behalf of, and support for, the Union, andthe Respondent thereby violated Section 8(a)(1) and (3)of the Act.5. On November 5, 1981, the Respondent, actingthrough its president, John Kelly, assaulted union repre-sentative John O'Neal in the presence of employees, andthe Respondent thereby violated Section 8(aX1) of theAct.Employer assaults on union agents in the presence ofemployees have long been held to constitute restraintand coercion of employees in violation of Section 8(a)(1)of the Act. Heavenly Valley Ski Area, 215 NLRB 359(1974), enfd. 552 F.2d 269 (9th Cir. 1977); Jacques SylKnitwear, 247 NLRB 1525 (1980); Martin Arsham SewingCo., 244 NLRB 918 (1979).6. For reasons stated above, I find that the Respondentdid not offer Henry Hooks and William Singfield, Sr., re-instatement on November 6, 1981, and the Respondenthas not fulfilled its remedial obligation under the Act.7. The unfair labor practices which the Respondenthas been found to have engaged in, as described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruc-ing commerce and the free flow of commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(1)and (3) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive actions designed to effectuate the policies of theAct.Accordingly, upon the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER4The Respondent, Kelco Roofing, Inc., Atlanta, Geor-gia, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Interrogating job applicants about their member-ship in, activities on behalf of, and/or sentiments regard-ing Local Union 135, United Union of Roofers, Water-proofers and Allied Workers, AFL-CIO, or any otherlabor organization.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules and Regulations, beadopted by the Board and all objections to them shall be deemed waivedfor all purposes.(b) Discharging employees because of their activitieson behalf of, and support for, the Union.(c) Assaulting union representatives in the presence ofemployees, thereby restraining and coercing employeesin the exercise of their rights under the Act.(d) In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a) Offer Henry Hooks and Williams Singfield, Sr., im-mediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges.(b) Make whole Henry Hooks and Williams Singfield,Sr., for any loss of earnings or benefits they may havesuffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to theamount he normally would have earned from the date ofsaid discrimination to the date of the Respondent's offerof reinstatement, less net interim earnings, with backpayto be computed in the manner prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest thereon tobe computed in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977); see generally Isis PlumbingCo., 138 NLRB 716 (1962).(c) Expunge from its file any reference to the dis-charge of Henry Hooks and William Singfield, Sr., andnotify them in writing that this has been done and thatevidence of the unlawful discharge will not be used as abasis for future personnel actions against them.(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its facility located in Atlanta, Georgia,copies of the attached notice marked "Appendix."sCopies of said notices, on forms provided by the Region-al Director for Region 10, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 10 in writ-ing within 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."463